J-S10016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: T.D.W., JR.,      :   IN THE SUPERIOR COURT OF
 A MINOR                               :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: N.A.O., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 2946 EDA 2017

               Appeal from the Order Entered August 8, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0001185-2016

 IN THE INTEREST OF: Y.N.S.O.-P.,      :   IN THE SUPERIOR COURT OF
 A MINOR                               :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: N.A.O., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 2948 EDA 2017

               Appeal from the Order Entered August 8, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0001186-2016


BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY OLSON, J.:                             FILED APRIL 24, 2018

      N.A.O. (“Mother”) appeals the decrees entered August 8, 2017 that

granted the petitions filed by the Philadelphia Department of Human Services

(“DHS” or the “Agency”) seeking to involuntarily terminate her parental rights

to her children, Y.N.S.O.-P. (a female born in October 2005) and T.D.W., Jr.,

(a male born in March 2011) (collectively the “Children”) pursuant to the

Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and to change
J-S10016-18



the Children’s permanency goal to adoption pursuant to 42 Pa.C.S. § 6351.1

We affirm.
     In its opinion, the trial court set forth the following procedural history

and factual background regarding this appeal.

        On September 5, 2014, [DHS] received a General Protective
       Services (“GPS”) report which alleged that the Children were
       fearful of T.D.W., Jr.’s father[, T.W.,] (“Father”) and that Father
       was physically abusive towards the Mother (“Mother”) and
       Children. (Statement of Facts Y.N.S.O.-P. Paragraph A). On or
       around September 9, 2014, DHS visited the family’s home.
       During this visit, Y.N.S.O.-P. told DHS that Father was abusive
       towards Mother. (Statement of Facts Y.N.S.O.-P. Paragraph 13).

       On November 6, 2014, DHS held a Family Service Plan (“FSP”)
       meeting. The goal identified for the Children was to remain in the
       home. The objectives identified for Mother were (1) to participate
       in individual, marital and family counseling; (2) [to] not use
       physical violence or threats to resolve family conflicts; (3) to
       participate in a mental health evaluation; (4) to comply with all
       treatment recommendations including therapy and/or medication
       as prescribed and (5) to sign authorizations to allow the Children
       and Youth Division (“CYD”) to obtain copies of evaluations and
       progress reports. (Statement of Facts Y.N.S.O.-P. Paragraph I).

       On April 1, 2015, DHS received a GPS report alleging that during
       a family outing on March 28, 2015, Mother hit Y.N.S.O-P.
       (Statement of Facts Y.N.S.O.-P. Paragraph Q). On April 7, 2015,
       DHS sought to interview Y.N.S.O.-P[.] to discuss the alleged
       incident. Thereafter, DHS received verbal threats from Mother


____________________________________________


1 On August 8, 2017, the trial court also terminated the parental rights of
T.W., the putative father of T.D.W., Jr., and provided that the goal was
changed to adoption. In a separate decree entered on that same date, the
trial court terminated the parental rights of W.S.J.P., the putative father of
Y.N.S.O.-P., and provided that the goal was changed to adoption. Neither
T.W. nor W.S.J.P., nor any other putative father, is a party to the present
appeal, nor has any such putative father filed a separate appeal.


                                           -2-
J-S10016-18


     and Father about DHS[’] involvement.         (Statement of Facts
     Y.N.S.O.-P. Paragraph S).

     On April 13, 2015, an emergency motion was submitted by DHS
     resulting in DHS obtaining an Order for Protective Custody for the
     Children.     (Statement of Facts Y.N.S.O.-P. Paragraph X.)
     Thereafter, on April 13, 2015, DHS took protective custody of
     Y.N.S.O.-P. at her school with police assistance. (Statement of
     Facts Y.N.S.O.-P. Paragraph X). When Mother arrived at the
     school to learn that Y.N.S.O.-P. was being taken into protective
     custody by DHS, Mother refused to tell DHS the whereabouts of
     [the] [c]hild[’s] [s]ibling T.D.W[., Jr.] and became combative with
     DHS and the police.           She eventually bit a police officer.
     (Statement of Facts Y.N.S.O.-P. Paragraph Y).

     On April 13, 2015, Father provided false information to school
     about the whereabouts of T[.]D[.]W., Jr. Thereafter, DHS learned
     that T.D.W., Jr. was at the family home with Father. Father
     refused to allow DHS and the police access to the family home.
     DHS obtained a break down order and removed T.D.W., Jr. from
     the home.       (Statement of Facts Y.N.S.O.-P. Paragraph Z).
     Thereafter, on April 14, 2015, Mother was arrested and charged
     with Aggravated Assault, Terroristic Threats, Recklessly
     Endangering Another Person and Resisting Arrest for biting the
     police officer on April 13, 2015. (Statement of Facts Y.N.S.O.-P.
     Paragraph BB).

     On June 23, 2015, Mother and Father appeared before the
     Honorable Judge Jonathan Irvine for an adjudicatory hearing after
     which the Children were adjudicated dependent. (Statement of
     Facts Y.N.S.O.-P. Paragraph GG)[.] Thereafter, on August 3,
     2015, the Community Umbrella Agency (“CUA”) revised the Single
     Case Plan (“SCP”). The objectives identified for Mother were (1)
     to continue attending individual therapy sessions; (2) to address
     anger management; (3) to resolve issues of domestic violence;
     (4) to confirm and attend weekly visits with the Children; (5) to
     participate in a Family Group Decision Making (“FGDM”); and (6)
     to participate in a Parenting Capacity Evaluation (“PCE”).
     (Statement of Facts T.D.W., Jr. Paragraph EE).

     On February 9, 2016, Dr. Erica Williams, Psy.D.[,] and Samantha
     Peterson, M.A. conducted a PCE with Mother that recommended:
     (1) Mother attend weekly therapy with an individual trained in
     providing trauma focused [counseling]; (2) Mother develop a

                                    -3-
J-S10016-18


      financial plan to provide for herself and the Children to include the
      provision of housing separate from the [f]ather; (3) Child, T.D.W.,
      Jr. to enroll in individual therapy; (4) and that visitation between
      the Mother and Children be supervised. (Statement of Facts
      T.D.W., Jr. Paragraph LL).

      In May 2016, CUA learned that Mother uploaded a GoFundMe
      account asking for money. Mother stated on social media that she
      was in an abusive relationship. (Statement of Facts T.D.W., Jr.
      Paragraph QQ). On September 9, 2016, CUA revised SCP for
      Mother. The objectives identified for Mother were (1) to continue
      attending individual therapy sessions; (2) to engage in family
      therapy upon [sic]; (3) to follow all recommendations of the . . .
      [PCE]; (4) to continue to participate in the domestic violence
      program known as Women in Transition; (5) to attend weekly
      individual and group trauma therapy; (6) to have no contact with
      the Children until further action of the [c]ourt; (7) to attend the
      Women’s Empowerment Program and (8) to attend Anger
      Management Counseling.        On August 18, 2016, following a
      permanency review hearing [the trial c]ourt issued an order
      stipulating that Mother was to not visit the Children based on her
      ongoing anger issues and abusive behavior towards [C]hildren,
      DHS, CUA Workers and foster parents.

      On or about December 5, 2016, DHS filed the underlying [p]etition
      to [t]erminate the [p]arental [r]ights of Mother and Father.

Trial Court Opinion, 11/17/17, at 1-5.

      On August 8, 2017, the trial court held a hearing on the termination/goal

change petitions. Mother was present at the hearing, and was represented by

counsel, Attorney James Demarco. Additionally, Attorney Michael Graves was

present as the Child Advocate for the Children, and Attorney Lee Kuhlmann

was present as the guardian ad litem for the Children.         Father’s counsel,

Ashley Sullivan, was present, as well.

      On August 8, 2017, the trial court entered the decrees terminating

Mother’s parental rights to the Children pursuant to 23 Pa.C.S. § 2511(a)(1),

                                      -4-
J-S10016-18


(2), (5), (8), and (b), and changing their permanency goal to adoption

pursuant to 42 Pa.C.S. § 6351.2 Also on August 8, 2017, Mother, acting pro

se, timely filed her notices of appeal, along with concise statements of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i).3 On September

20, 2017, Mother’s counsel filed supplemental concise statements on her

behalf. On October 3, 2017, this Court, acting sua sponte, consolidated the

appeals.4

        In her brief on appeal, Mother raises one issue:

        [w]hether the trial court abused its discretion and erred as a
        matter of law in [ruling that the] termination of parental rights
        [was] warranted under 23 Pa.C.S. §§ 2511(a)(1), 23 Pa.C.S. §
        2511(a)(2), 23 Pa.C.S. § 2511(a)(5), 23 Pa.C.S. § 2511(a)(8) and
        23 Pa.C.S. § 2511(b) in that the judge’s decision was against the
        weight of the evidence[?]

Mother’s Brief, at 7.5


____________________________________________


2   See Trial Court Opinion, 11/17/17, at 1.

3  See Commonwealth v. Ellis, 626 A.2d 1137, 1139, 1141 (Pa. 1993)
(stating that there is no constitutional right to hybrid representation either at
trial or on appeal).

4On October 16, 2017, T.W.’s trial counsel, Attorney Ashley Sullivan, filed a
motion to withdraw as counsel. This Court, acting per curiam, granted the
motion on December 8, 2017.

5 Mother waived any challenge to the goal change to adoption by failing to
raise that issue in her concise statement and brief. See Krebs v. United
Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006)
(holding that an appellant waives issues that are not raised in both his or her
concise statement of errors complained of on appeal and the statement of
questions involved in his or her brief on appeal).


                                           -5-
J-S10016-18


     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, [the]
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa. 2011)
     (plurality opinion)]. As has been often stated, an abuse of
     discretion does not result merely because the reviewing court
     might have reached a different conclusion. Id.; see also Samuel
     Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

     As [] discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. [Our
     Supreme Court] observed that, unlike trial courts, appellate courts
     are not equipped to make the fact-specific determinations on a
     cold record, where the trial judges are observing the parties
     during the relevant hearing and often presiding over numerous
     other hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190. Therefore, even where the facts could support an opposite
     result, as is often the case in dependency and termination cases,
     an appellate court must resist the urge to second guess the trial
     court and impose its own credibility determinations and judgment;
     instead [appellate courts] must defer to the trial judges so long
     as the factual findings are supported by the record and the court’s
     legal conclusions are not the result of an error of law or an abuse
     of discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
     (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

                                     -6-
J-S10016-18


rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” Id., quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).              We will

consider section 2511(a) and (b) together, as did the trial court. Section 2511

provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot
          or will not be remedied by the parent.

                                      ***
          (b) Other considerations.--The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the

                                      -7-
J-S10016-18


         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to the
         giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental

well-being; and (3) the causes of the incapacity, abuse, neglect or refusal

cannot or will not be remedied. See In re Adoption of M.E.P., 825 A.2d
1266, 1272 (Pa. Super. 2003). The grounds for termination of parental rights

under section 2511(a)(2), due to parental incapacity that cannot be remedied,

are not limited to affirmative misconduct; to the contrary those grounds may

include acts of refusal as well as incapacity to perform parental duties. In re

A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

section 2511(b), our Supreme Court has stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,

                                     -8-
J-S10016-18


        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
        [our Supreme Court] held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional bonds
        between the parent and child. The “utmost attention” should be
        paid to discerning the effect on the child of permanently severing
        the parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent. . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological

                                        -9-
J-S10016-18


      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      With regard to the argument that the trial court improperly terminated

the parental rights of Mother because the weight of the evidence did not

support a finding that the requirements of section 2511(a) and (b) were met,

the trial court stated the following:

      The Children were adjudicated dependent on June 23, 2015. The
      record demonstrates an ongoing unwillingness of Mother to
      provide care or control for the Children or to perform any parental
      duties. Her failure to remedy the conditions that brought the
      Children into care were obvious to [the trial c]ourt. Throughout
      the entire case history Mother was abusive to [C]hildren, DHS
      workers, CUA personnel and foster parents.

      Furthermore, Mother interfered with the efforts of DHS, CUA and
      [the trial c]ourt to facilitate the reunification of Mother and
      [C]hildren. This was demonstrated by the fact that recent
      improvement as to the Children’s behavior and health was the

                                        - 10 -
J-S10016-18


     direct result of proper foster care and DHS involvement, which
     had nothing to do with Mother’s parenting efforts. On the
     contrary, Mother sought to dismantle the very foster parent and
     DHS involvement which so benefitted [C]hildren by her own
     abusive and erratic behavior. The documents and testimony
     discussed below provided [the trial c]ourt evidence that
     termination of the parental rights of the Mother would be in the
     best interest of [] Children. Consequently, the [trial c]ourt found
     clear and convincing evidence to terminate the parental rights of
     [] Mother pursuant to 23 Pa.C.S.A. §§ 2511(a)(1),(2)[,] (5) and
     (8)[,] and 23 Pa.C.S.A. § 2511(b).

     Throughout the involvement of the DHS and CUA, the court held
     regularly scheduled Permanency Review hearings to monitor the
     family’s compliance with all court orders and the Single Case Plan
     (“SCP”). These SCP meetings were held to assist the family with
     obtaining any and all appropriate services as an aid to facilitate
     reunification. On September 9, 2016, CUA revised SCP for
     Mother. The objectives identified for Mother were (1) to continue
     attending individual therapy sessions; (2) to follow all
     recommendations of the [PCE]; (3) to follow through with family
     therapy and to comply with all recommendations; (4) to ensure
     Mother communicated verbally with CUA; (5) to continue to
     participate in the domestic violence program known as Women in
     Transition; (6) to attend weekly individual and group trauma
     therapy; (7) to have no contact with the Children until further
     action of the [c]ourt: (8) to attend the Women’s Empowerment
     program and (9) to attend Anger Management Counseling.

     The CUA Representative testified that after the suspension of
     visitation between the Mother and Children there was a marked
     improvement with the behavior of the Children. (N.T., 8/8/17, at
     38-40).     The CUA Representative also testified that Mother
     violated [c]ourt orders by communicating with hospital staff while
     V.N.S.O.[-]P. was hospitalized and visiting the Children while they
     were in care. (N.T., 8/8/17, at 40-41). Although Mother had
     completed anger management courses, the CUA Representative
     testified that Mother had continued to exhibit erratic and
     aggressive behavior. Specifically, Mother consistently sought to
     intimidate CUA workers. On one occasion, Mother brought other
     women to a private meeting with CUA workers solely to intimidate
     CUA personnel. (N.T., 8/8/17, at 48-52). Mother also interfered
     with the Children’s foster care placement resulting in multiple
     reassignments. As result of Mother making unfounded allegations

                                   - 11 -
J-S10016-18


     against foster parents, T[.]D[.]W[., Jr.] had been reassigned to
     ten (10) separate placements. (N.T., 8/8/17, at 60-64). The CUA
     representative also testified that Y.N.O.S.[-]P[.] was bonded to
     her foster parent.      (N.T., 8/8/17, at 55-56).         The CUA
     Representative testified [that] T.D.W., Jr. was happy with [his]
     foster parents. (N.T., 8/8/17, at 58-59). The CUA Representative
     testified that it would be in the best interest of the Children if
     [M]other’s parental rights were terminated. (N.T., 8/8/17, at 60).
     At the hearing, Dr. Williams testified that she conducted a PCE
     evaluation of Mother in February 2016 where she opined that
     Mother failed to address underlying domestic violence in the home
     and was unable to control her own aggression. (N.T., 8/8/17, at
     105-107). Dr. Williams also testified that Mother’s attempts to
     sabotage the Children’s placement indicated that she lacked
     parental capacity or the ability to provide safety for the Children.
     (N.T., 8/8/17, at 111-114).

     Although Mother alleges that her attorney failed to provide
     adequate assistance of counsel[,] the record indicates that he was
     not passive during the course of the hearing[.] Mother’s counsel
     engaged in an aggressive cross[-]examination of the CUA
     Representative and Dr. Williams. The testimony of the CUA
     Representative and Dr. Williams was deemed to be credible and
     accorded great weight. Based upon their testimony elicited at the
     Termination Hearing as well as the documents in evidence, th[e
     trial c]ourt found clear and convincing evidence to terminate
     parental rights of Mother pursuant to 23 Pa.C.S.A.
     §§ 2511(a)(1)[,] (2)[,] (5)[,] and (8)[,] finding she had failed to
     remedy the conditions that brought the Children into care based
     upon her [continuing] unwillingness to cooperate with social
     services and mental health treatment. The [c]ourt also found that
     termination of [] Mother’s parental rights would be in the best
     interest of the Children pursuant to 23 Pa.C.S.A. § 2511(b).

Trial Court Opinion, 11/17/17, at 6-11.

     After a careful review of the record, this Court finds the trial court’s

decision to terminate the parental rights of Mother under section 2511(a)(2)

and (b) is supported by competent, clear and convincing evidence in the

record. In re Adoption of S.P., 47 A.3d at 826-827. Thus, we find no abuse


                                    - 12 -
J-S10016-18


of discretion in the trial court’s termination of Mother’s parental rights to the

Children.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:4/24/18




                                     - 13 -